Citation Nr: 0604442	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
including postoperative lumbar degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In September 2003, the appellant appeared and 
testified at a hearing held at the RO before the undersigned.  
A transcript of that hearing is of record.  The case was last 
before the Board in March 2004, when it was remanded for 
further development which has now been completed.  

One matter has generated some confusion during the course of 
this appeal.  The appellant was initially informed by a 
letter dated in December 1999 that his service medical 
records may have been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Subsequently, 
however, his complete service medical records were found at 
the NPRC and received by the RO in April 2000.  This has been 
explained to the appellant on several occasions, and a copy 
of his complete VA claims file, including the service medical 
records, was sent to the appellant in July 2005.  

FINDINGS OF FACT

1.  A chronic low back disability was not present in service 
or within one year afterward.  

2.  The current postoperative lumbar degenerative disc 
disease and lumbar degenerative arthritis are not 
etiologically related to service or to any event in service 
or to any service-connected disability.  

CONCLUSION OF LAW

Postoperative lumbar degenerative disc disease was not 
incurred in or aggravated by service and degenerative joint 
disease may not be presumed to have been incurred in 
service..  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letters addressed to 
the appellant by VA dated December 4, 1999, October 28, 2000, 
January 18 and April 5, 2001, May 6, 2003, March 31, 2004, 
and February 23, 2005.  In these letters, VA specifically 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of the claims, 
and of what the evidence must show in order to support the 
claim.  The appellant was also asked to inform VA of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA and private medical records have been obtained 
and reviewed.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence or 
information.  The appellant specified at the September 2003 
hearing that he had no additional evidence to submit in 
support of his claim, and his representative repeated this 
assertion in April 2004.  Subsequently, an August 2005 
private medical opinion was submitted, with a waiver of RO 
review, in support of this claim, and it does not appear that 
the appellant has any additional evidence to submit.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121..

In the present case, the relevant issue was initially 
adjudicated by the RO in June 2001.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in June 2005 after the final VCAA letter was issued in March 
2004 and the veteran has had the opportunity to respond.  
Indeed, he submitted an additional medical opinion dated in 
August 2005 with a waiver of RO review.  There is no 
indication or reason to believe that that the ultimate 
decision of the originating agency on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that VA has properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The complete service medical records are of record and 
reflect no relevant information prior to May 20, 1959, when 
the military jeep the appellant was driving overturned on to 
its left side and ran off the roadway.  The extensive medical 
records following this accident document the appellant's 
treatment for a simple, comminuted fracture of the left 
pelvis with no artery or nerve involvement, and several 
abrasions and contusions of the face, chest, and rib cage.  
These medical records reflect no mention of complaints or 
clinical findings pertaining to the low back, nor were any 
lumbar X-ray films ever taken at this time, only X-ray 
studies of the left pelvis.  The appellant was returned to 
duty on July 10, with limited duty until August 25.  The 
remainder of the service medical records also reflects no 
information pertaining to the low back.  The report of the 
appellant's medical examination in March 1960 in connection 
with his separation from active service notes the history of 
the prior jeep accident; however the appellant reported no 
relevant complaints at this time, and the clinical evaluation 
of his spine on this medical examination was normal.  

Service connection has been established for the residuals of 
a left pelvic fracture.  

The appellant has claimed that he was treated by a private 
physician in 1961 for complaints of back pain; however, this 
physician is now dead, and his records are no longer 
available, as are subsequent private medical records dating 
from 1966, when degenerative disc disease was reportedly 
first diagnosed.  The appellant underwent the first of at 
least three surgeries for lumbar disc disease at a private 
hospital in June 1967.  Subsequent private and VA medical 
records document treatments for lumbar degenerative disc 
disease; VA lumbar X-ray films dating from May 2000 reflect 
the presence of advanced arthritis of the lumbar spine.  

In March 2005, the entire VA claims file, including the 
service medical records and postservice medical records, was 
reviewed by a VA expert with appropriate expertise, who 
concluded that the current postoperative lumbar disc disease 
was unrelated to any incident occurring in service, including 
the May 1959 accident or being kicked in the right lumbar 
area in December 1959.  There was no documentation to relate 
any of the appellant's later back problems to any incident in 
service, according to this medical expert.  The Board finds 
this medical opinion to be both convincing and probative.  It 
is virtually the only competent medical evidence of record 
which considered the essential medical question presented in 
this case and which is based upon a thorough review of the 
relevant historical medical record.  The March 2005 VA medial 
opinion is also consistent with an earlier VA medical opinion 
dating from May 2000, which while based only upon a close 
review of the service medical records dating from the 
appellant's hospitalization and recovery following the 1959 
accident is still probative as to the etiology of the 
veteran's disability.  These reports weigh heavily against 
the veteran's claim. 

As previously mentioned, a copy of the entire claims file, 
including the complete service medical records, was sent to 
the appellant in July 2005 so that he could seek medical 
evidence supporting this appeal based upon a review of all of 
the relevant medical evidence.  It does not appear that the 
appellant has done so, as all of the private medical opinions 
which he has submitted in support of this appeal, including 
the August 2005 report from Dr. M. of a private orthopedic 
and sports medicine clinic, appear to be based solely upon 
his verbal account of his medical history.  The appellant's 
recollections of events which occurred many years ago do not 
always reflect the actual facts as demonstrated in the 
relevant contemporary medical records.  Other private medical 
opinions of record which share this deficiency include the 
opinion of Dr. C. (the appellant's family physician since 
1984) dating from March 2000, and the January 2002 opinion by 
Dr. R. of a private orthopedic and sports medicine clinic.  
None of these medical opinions makes specific reference to 
the lack of relevant complaints or findings pertaining to the 
low back in the service medical records and prior to 1967.  
They are all apparently based upon the assumption, as 
reported by the appellant, that he has had continuous low 
back problems since the jeep accident in service. This 
history is not supported by the actual service medical 
records.  Given the faulty factual basis for these various 
private medical opinions, the Board accords them considerable 
less probative value then the March 2005 VA medical opinion 
which was based on a review of the actual service medical 
records. 

Dr. M. also speculated in his August 2005 report that the 
pelvic fracture in service may have shifted the appellant's 
center of gravity and enhanced the normal arthritic aging 
process in his back.  However, the VA examiner in May 2000, 
who actually reviewed the relevant contemporary medical 
records dating from the 1959 accident, commented that the 
pelvic fracture in service was not the sort which would 
elevate one side of the pelvis or cause a discrepancy in leg 
length that would throw the back out of balance.  Once again, 
the Board finds this opinion based upon an actual review of 
the relevant contemporary medical records to be of superior 
probative value.  

A chronic low back disability is not shown by competent 
medical evidence to have been present at any time during the 
appellant's active military service or for several years 
afterward.  According to the appellant's own sworn testimony, 
degenerative disc disease was first diagnosed in 1966, and X-
ray evidence of lumbar arthritis is even more recent.  The 
Board finds that a preponderance of the evidence is against 
the veteran's claim that his current low back disorders are 
etiologically related to service, an event in service or to a 
service-connected disability.  Accordingly, the appeal will 
be denied.  


ORDER

Entitlement to service connection for a low back disability, 
including postoperative lumbar degenerative disc disease, is 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


